Name: 79/1056/EEC: Commission Decision of 29 November 1979 approving an outline programme for certain Mediterranean areas of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  European construction;  regions of EU Member States
 Date Published: 1979-12-18

 Avis juridique important|31979D105679/1056/EEC: Commission Decision of 29 November 1979 approving an outline programme for certain Mediterranean areas of France (Only the French text is authentic) Official Journal L 322 , 18/12/1979 P. 0029 - 0029COMMISSION DECISION of 29 November 1979 approving an outline programme for certain Mediterranean areas of France (Only the French text is authentic) (79/1056/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community (1), and in particular Article 5 thereof, Whereas on 6 July 1979 the French Government, pursuant to Article 4 of Regulation (EEC) No 269/79, communicated the outline programme for France; Whereas the said outline programme provides for afforestation, the improvement of deteriorated forests and other necessary supplementary measures as specified in Article 2 of Regulation (EEC) No 269/79 in the Mediterranean areas of France listed in the second indent of Article 2 of that Regulation; Whereas the programme contains sufficient of the particulars specified in Article 3 of Regulation (EEC) No 269/79 ; whereas these indicate that the objectives of Article 1 (1) of the said Regulation can be attained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The outline programme for Mediterranean regions of France, submitted by the French Government on 6 July 1979 pursuant to Article 4 of Regulation (EEC) No 269/79, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 November 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 38, 14.2.1979, p. 1.